UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2052


LEVESTER THOMPSON, M.D.,

                Debtor - Appellant,

          v.

HARRY SHAIA, JR.,

                Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:10-cv-00919-JRS; 3:04-bk-33506-DOT)


Submitted:   November 30, 2012             Decided:   December 12, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William J. Stevens, Bridgman, Michigan, for Appellant. W. Scott
Dillard II, SPINELLA, OWINGS & SHAIA, P.C., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Levester   Thompson   appeals   from    the   district    court’s

order affirming the bankruptcy court’s denial of his motion to

reopen his bankruptcy case.       Because the funds of the bankruptcy

estate have been fully disbursed and cannot be recovered, and

because Thompson has not shown cause for reopening the case, we

dismiss the appeal as moot.        See In re Stadium Mgt. Corp., 895

F.2d 845, 847 (1st Cir. 1990) (“Absent a stay, the court must

dismiss a pending appeal as moot because the court has no remedy

that   it   can   fashion[.]”).     We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   DISMISSED




                                    2